DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 26, the phrase “hole has a maximum width in the direction perpendicular to the food end” is unclear.  The food end extends in all directions each having a direction perpendicular thereto.  Was the hole width supposed to be perpendicular to the longitudinal axis?
With regards to claims 27 and 28, the phrase “a width of the hole is most of the maximum width of the food end” is indefinite.  The hole has many different widths including a much smaller width defined by tips of interior arms 26 that would not be most of a maximum width of the food end.
Claims 27 and 28 recite the limitation "the longitudinal axis".  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 21, 23, and 25-28 are rejected (claim 26 as best understood) under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morin (D268,077) in view of Wagner et al. (2009/0126204) and Donaldson (D163,028).  Please see the first Figure below for Examiner added reference labels to Morin and the second Figure below for Examiner added reference labels to a portion of Figure 1 of Donaldson.
With regards to claims 1-3, 5, 7-9, 11, 21, 23, and 26-28, Morin discloses the invention including a utensil (1) with a rounded handle end capable of being held (2) and a food end (3) consisting an of exterior edge (4) and a non-concave surface (8), the food end is capable of entering into a person’s mouth (3), the food end defining a food retaining edge (5) defining a hole (6), the handle end blends into the food end (7), the hole is the only hole in the food end (6), the non-concave surface is a flat surface (8), the utensil has a longitudinal axis (Fig. 2), the food end has a maximum width (3), the hole has a maximum width in the direction perpendicular to the food end/in a direction perpendicular to the longitudinal axis of the utensil (6).

    PNG
    media_image1.png
    283
    593
    media_image1.png
    Greyscale

However, with regards to claims 1 and 28, Morin fails to disclose the utensil is approximately four inches long.
Wagner et al. teach it is old and well known in the art of stirring utensils (106, Figs. 23 and 23A) to incorporate a utensil length of approximately four inches (paragraph [0095] lines 3-4).  In light of Wagner et al., it would have been an obvious matter of design choice to have made the utensil length of any reasonable length including approximately four inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been obvious to have made the length of any reasonable length to allow for a particular use to be performed more efficiently.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Morin with utensil length, as taught by Wagner et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

Donaldson teaches it is old and well known in the art of stirring utensils to incorporate a surface with interior extending arms (a1, a2, a3, a4), the arms in combination with portions of the surface together define the food retaining edge (re), the edge defines the hole (h), and the retaining edge defines a hole having six exterior extending arms (e1, e2, e3, e4, e5, e6).  Basically, it would have been obvious to have replaced the single hole of Morin with any reasonable known shaped hole including the central hole (h) of Donaldson.  In order for the hole of Morin to incorporate the shape disclosed by Donaldson, the non-concave surface of Morin must incorporate arms (a1, a2, a3, a4) to define the Donaldson shape.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided Morin with the hole shape, as taught by Donaldson, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
With regards to claims 25 and 28, Modified Morin disclose four interior extending arms (a1, a2, a3, a4) and six exterior extending arms (e1, e2, e3, e4, e5, e6) and therefore fail to disclose six interior extending arms and eight exterior extending arms.
In re Dailey et al., 149 USPQ 47.  It would have been well within one’s technical skill to incorporate a shape with any reasonable number of interior/exterior legs including the claimed number of legs or more/less than the claimed number of legs.  Therefore, it would have been an obvious matter of design choice to modify the device of Modified Morin to obtain the invention as specified in claims 25 and 28.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.

    PNG
    media_image2.png
    455
    846
    media_image2.png
    Greyscale

With regards to claims 26-28, Modified Morin disclose fail to disclose the maximum width of the hole is most of the maximum width of the food end.
In re Rose, 105 USPQ 237 (CCPA 1955).  It would have been well within one’s technical skill to have increased the hole width in relation to the food end width.  It is noted that it would have been just as obvious to have decreased the hole width in relation to the food end width.  Therefore, it would have been an obvious matter of design choice to modify the device of Modified Morin to obtain the invention as specified in claims 26-28.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims 4, 10, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morin (D268,077) in view of Wagner et al. (2009/0126204) and Donaldson (D163,028) as applied to claims 1, 7, and 21 above, and further in view of Adolfson (4,159,182).  Morin in view of Wagner et al. and Donaldson disclose the invention (see remaining rejection above for remaining limitations of claim 21) but fail to disclose the hole is the only hole in the utensil in that Morin discloses a handle end hole.
Adolfson teaches it is old and well known in the art of stirrers to incorporate a solid or hole-free handle (12 or 18).  Therefore, Modified Morin now incorporates a solid or hole-free handle thereby leaving the hole of the food end as the only hole in the 
Declaration Consideration
Applicant references the Declaration submitted 8-1-16 in the parent case 13/694,237.  
With regards to the Declaration, it appears a Nexus has not been properly established.  Please see underlined portions of M.P.E.P 716.03 below.
An applicant who is asserting commercial success to support its contention of
nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.  The Federal Circuit has acknowledged that applicant bears the burden of establishing nexus, stating:
In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or refutes the applicant’s assertion that the sale constitute commercial success. C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 (Bd. Pat. App. & Int. 1990)(evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must 
The term “nexus” designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988).
Objective evidence of nonobviousness including commercial success must be
commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294
(CCPA 1971) (evidence showing commercial success of thermoplastic foam “cups” used in vending machines was not commensurate in scope with claims directed to thermoplastic foam “containers” broadly). In order to be commensurate *>in< scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff ’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not
commensurate in scope with the broad claims at issue.).
An affidavit or declaration attributing commercial success to a product or process
“constructed according to the disclosure and claims of [the] patent application” or other
equivalent language does not establish a nexus between the claimed invention and the
commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).
In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973).
In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990). Compare Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 
here success of claimed voting ballot could be due to the contemporary drive toward
greater use of automated data processing techniques); EWP Corp. v. Reliance
Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985) (evidence of licensing is
a secondary consideration which must be carefully appraised as to its evidentiary value
because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process, e.g., license is mutually beneficial or less expensive than
defending infringement suits); Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d
1367, 231 USPQ 81 (Fed. Cir. 1986) (Evidence of commercial success supported a
conclusion of nonobviousness of claims to an immunometric “sandwich” assay with
monoclonal antibodies. Patentee’s assays became a market leader with 25% of the
market within a few years. Evidence of advertising did not show absence of a nexus
between commercial success and the merits of the claimed invention because spending
25-35% of sales on marketing was not inordinate (mature companies spent 17-32% of
sales in this market), and advertising served primarily to make industry aware of the
.
Response to Arguments
Applicant's arguments filed 9-17-2020 have been fully considered but they are not persuasive.  The Examiner’s position remains the same with regards to the combination of art utilized in the art rejection.  Adding legs and making the hole width bigger in relation to the food end width are modifications known in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

02 February 2021
/Jason Daniel Prone/ 
Primary Examiner, Art Unit 3724